FILED
                             NOT FOR PUBLICATION                             MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALBERT INSUA,                                    No. 07-35705

               Petitioner - Appellant,            D.C. No. CV-05-00131-DWM

   v.
                                                  MEMORANDUM *
 J. McDONALD,

               Respondent - Appellee.



                     Appeal from the United States District Court
                             for the District of Montana
                     Donald W. Molloy, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Montana State prisoner Albert Insua appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
       Insua contends that the trial court violated his Sixth Amendment right to

counsel by failing to adequately explain the dangers of self-representation. The

record demonstrates that Insua understood the dangers of self-representation, and

therefore the Montana Supreme Court’s decision rejecting this claim was neither

contrary to, nor an unreasonable application of, clearly established federal law, nor

was it an unreasonable determination of the facts in light of the evidence. See 28

U.S.C. § 2254(d)(1), (2); United States v. Gerritsen, 571 F.3d 1001, 1012-13 (9th

Cir. 2009); see also Faretta v. California, 422 U.S. 806, 835-36 (1975).

       Insua’s request for judicial notice is granted. See Fed. R. Evid. 201.

       AFFIRMED.




EH/Research                                2                                    07-35705